            IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF OHIO
                      EASTERN DIVISION

UNITED STATES OF AMERICA                       )   CASE NO. 18 CR 183
                                               )
                    Plaintiff,                 )   JUDGE GAUGHAN
                                               )
JOSHUA GILCHRIST                               )   TRIAL BRIEF
                Defendant                      )




     Now comes the defendant, JOSHUA GILCHRIST, by and through his attorney,

     James McDonnell, and submits the following trial brief.



     STATEMENT OF FACTS

     If this case proceeds to trial, the Defendant will present evidence that a toy gun

      was used in the offense and not a real gun. Furthermore the defendant , through

      his own testimony, will introduce evidence that he previously robbed a bank in

     Oklahoma, that a toy gun was used in that case and a toy gun was retrieved from

     his car a short time after the Oklahoma robbery.

     There are no stipulations at this time.

     Defense counsel has discussed and reviewed the proposed jury instructions and

     proposed voir dire questions with the AUSA and has no objection to the

     instructions and stipulations submitted to the court.

     Defense counsel has no exhits.

     Defense may call Aaron O’Brien as a defense witness.
.

                                                     Respectfully Submitted,



                                                     s/ James J. McDonnell___________
                                                     JAMES J. MCDONNELL (0005802)
                                                     Attorney for Defendant
                                                     55 Public Square, Suite 2100
                                                     Cleveland, Ohio 44113
                                                     (216) 781-2125 (phone)
                                                     (216) 363-6054 (fax)
                                                     jamesjmcdonnell@sbcglobal.net




                                CERTIFICATE OF SERVICE

               I hereby certify that a copy of the foregoing Trial Brief will be sent to all

parties by operation of the Court’s electronic filing system. Parties may access this

filing through the Court’s system.




                                                     s/ James J. McDonnell___________
                                                     JAMES J. MCDONNELL (0005802)
                                                     Attorney for Defendant
